DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: The withdrawn claims 17 and 18 have been cancelled with permission granted by the Applicant’s Representative, Katherine Pacynski, on February 2, 2022.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed November 24th, 2021, with respect to claim 19 (now cancelled, and incorporated as an amendment into claim 1) have been fully considered and are persuasive.  The rejection of the previous claim 19 element has been withdrawn. 
The Examiner acknowledges that while Ellison (US20020079611A1) teaches a mold outer rim (Fig. 1, item 38) with an electromagnetic element (Fig, 1, item 42) to affix a magnet-containing frame (Fig. 1, item 14) to hold a film to be molded and receive a molten plastic [0011].  However, this does not render obvious the instant invention which requires a portion of the prestructure holds an electromagnetic element.  Ellison does not teach the semi-finished film product can contain an electromagnetic element and therefore the rejection has been withdrawn.

The Examiner acknowledges the cancellation of claim 19 and the amendment to claim 1.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended element of independent claim 1, “wherein the fixation means comprises an electromagnetic element of the carrier substructure and an electromagnetic element located in the extension”, was not disclosed in prior art.  
The prior art of Quere (US20160161761A1) teaches a method for printing a three-dimensional structure (Fig. 3, item 12) by depositing droplets of printing ink, using an inkjet polymer printer, [0034] at least partially side by side and one above another, in voxels and/or layers (Fig. 2, item 60; [121-123]), comprising the following steps: depositing droplets of polymerizable printing ink [0034, 0088] in a first printing step in order to build up an intermediate first pre-structure (Fig. 3, item 30; [0133]), depositing droplets of printing ink in a second printing step [0140] in order to build up an intermediate second pre-structure (Fig. 3, item 35) on at least one side of the first pre-structure (Fig. 3, item 21), flipping/rotating the first pre-structure in the receiving holder (Fig. 1, item 10; [0143]) and arranging the first pre-structure on a support structure in a rearrangement step [0134, 0143] between the first printing step [0134-0135] and the second printing step [0140-0141].  Quere teaches an extension of the first pre-structure (Fig. 3, perimeter of item 24 not covered by item 35) is arranged on a carrier substructure of the support structure - the receiving holder positioning tabs (Fig. 1, item 10; [0076, 0079]); and a main body of the first pre-structure (Fig. 3, item 21) is arranged in the central area of the support structure [0112].
Quere is silent on the central area of the support structure controlling or preventing deformation of the first pre-structure.
The prior art of Lu teaches a support structure for controlling or preventing deformation made of “bricks and filler” (Fig. 2, item 120) for a 3D printed object (Fig. 2, item 110) where there is an outer ring of support for a flanged outer portion of the print object [Col. 2, lines 10-14], and support beneath the central sections of the printed object to closely conform to the object surface by use of a filler material (Fig. 2, item 126) which is softer than the bricks [Col. 5, lines 58-67].
Quere and Lu are silent on a fixation means by electromagnetic attraction, comprising electromagnetic elements on the first pre-structure extension and the carrier substructure. 

The prior art of Ellison (US20020079611A1) teaches a fixation means for a film (Fig. 1, item 10) using a magnet-containing frame (Fig. 1, item 14) wherein this film structure is held in place circumferentially onto a mold by clamping pressure electromagnetically between the frame and the mold rim (Fig. 1, item 38).  Ellison teaches the clamping pressure during a coating step (Fig. 1, item 32) can be controlled electrically using ferromagnetic inserts within the frame and an electromagnet (Fig, 1, item 42) within the mold rim [0013, 0027].  
Ellison fails to teach an electromagnetic element on the prestructure extension, located within the structure to be worked upon.
These references, alone or in combination with other discovered prior art, fail to provide a grounds for rejection of the claim 1.
Therefore, claim 1 is allowable, and dependent claims 2-16 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742